DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-3 and 5-14 were originally pending in this application prior to the after- final amendment dated 07/05/2022.Claims 1, 8-10 and 14 are now amended. Claim 5 is cancelled and no new claims are added. Hence, claims 1-3 and 6-14 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6 ln 10-12), filed on 07/05/2022 with respect to the objection of claims 9 have been fully considered and are persuasive. The objection of claim 9 has been withdrawn.
Applicant’s arguments (pg. 6 ln 13-16), filed on 07/05/2022 with respect to the 112 rejections of claims 1, 10 and 14 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-3 and 5-14 have been withdrawn. 
Applicant’s arguments (pg. 6 ln 20-22), filed on 07/05/2022 with respect to the 103 rejections of claim 1 have been fully considered and are persuasive, since the amendment has overcome the previous rejection.

Allowable Subject Matter
Claims 1-3 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Hodgell (US20180112342A1) teaches a washing machine 10  that is  front loading  and further comprising  a cabinet 18 comprising a door 24, in a front of the housing, that opens and closes; a drum 12 rotatably supported inside the cabinet 18 and shaped like a cylinder opened toward the door so that laundry is loadable in the washing tub when the door is opened, a plurality of lifters 50 arranged at predetermined intervals along a spinning direction of the drum 12 on an inner circumferential surface of the drum 12.
Hodgell neither teaches nor fairly suggests that that the mover comprises: a main body; and the weight comprising a heavier material than the main body
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-3 and 6-13 are in condition for allowance as they are dependent on base claim 1.
Regarding claim 14, the closest prior art Hodgell et al. (US20180112342A1) teaches the washing machine 10, however neither teaches nor fairly suggests that an empty space is in the second end portion of the mover to reduce weight in the second end portion to assist with movement of the mover based on gravity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711